DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on August 10, 2022.  As directed by the amendment: claims 1, 6, 10-11, 16, 22, 24-25 and 27 have been amended, claim 26 has been cancelled, and no claims have been added.  Thus, claims 1-25 and 27 are presently pending in this application.  Applicant’s amendments are sufficient to overcome the claim objections and  §112 rejections of the previous action. 
Response to Arguments
Applicant’s arguments, see Remarks, filed August 10, 2022, with respect to newly amended claims 1 and 16 have been fully considered and are persuasive.  The rejections of claims 1 and 16 and claims depending therefrom has been withdrawn. 
Claim Objections
Claim 1 is objected to because of the following informalities:  line 19 should include the word “and” after the semi-colon.  Additionally, line 24 “deliver” should be “delivery”.  Claim 16 line 30 also recites “deliver” and should be “delivery”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16, lines 26-28 recites “a trigger…configured to select between an injection configuration…and an aspiration configuration of the manifold…”.  The specification teaches that the trigger activates the motor, and that the selector is configured to selected between configurations of the manifold.  For purposes of examination, Examiner is interpreting “a trigger” to be “ a selector”.  Claims 17-25 are rejected because they depend from claim 16.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 11 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is rejected because “a selector” is recited in claim 1, and it is not clear whether this is the same selector of claim 1.  For purposes of examination, this is interpreted as the selector of claim 1.  Claim 6 is rejected because it depends from claim 5. 
Claim 11 recites in line 2 “threshold valve”, which is indefinite because it is not clear how a pressure can exceed a threshold valve.  For purposes of examination, this is interpreted as “threshold value”.  Claim 25 is similarly rejected.
Claim 27 recites in line 11 “a first piston”, and it is not clear whether this is the same first piston of line 5.  For purposes of examination, line 11 is interpreted as “the first piston”.
Claim 27 recites in line 12 “a second piston”, and it is not clear whether this is the second piston of line 7.  For purposes of examination, line 12 is interpreted as “the second piston”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Arnett in view of Henniges in view of DiPERNA.
Regarding claim 27, Wells discloses a device for injecting a fluid, the device comprising: a manifold (cartridge, P0014 and shown in Fig. 3); a reservoir (IV bag, P0043); a first piston chamber (first chamber 110, P0039) fluidically connected to the reservoir through the manifold; a first piston (first piston 141, P0039) in the first piston chamber; a second piston chamber (second chamber 210, P0043) fluidically connected to the reservoir through the manifold; a second piston (second piston 241, P0040) in the second piston chamber; a plurality of check valves in the manifold (one-way valve 131, 132, 234, 233, P0041-0042); a delivery port (second port, P0044) fluidically connected to the first piston chamber and the second piston chamber through the manifold; a drive assembly (drive assembly, see annotated Fig. 7 below) comprising a transmission (connecting shaft 320 and auxiliary shaft 330, P0058, transfers force between the electromechanical means and the pistons within the chambers) operatively connected to a first piston (first piston 141, P0039) in the first piston chamber and a second piston (second piston 241, P0040) in the second piston chamber, wherein the drive assembly reciprocally moves the first piston and the second piston to drive fluid in a continuous flow out of the delivery port by alternately driving fluid from the second piston chamber and the first piston chamber out of the delivery port while alternately transferring fluid from the reservoir into the first piston chamber and the second piston chamber (P0045-0046); and a housing (housing is the structure surrounding mechanical system) comprising a grip region (grip region encompasses the mechanical system) configured to be held in a user's hand (the grip region is fully capable of being held in a user’s hand).

    PNG
    media_image1.png
    354
    745
    media_image1.png
    Greyscale

 Wells does not explicitly teach a motor coupled to the drive assembly.
However, Arnett teaches a motor (motor 36, col. 4 line 1) coupled to the drive assembly (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the device of Wells with the motor of Henniges to drive the drive assembly of Wells with dc power (Arnett, dc energizable electric motor 36, col. 4 line 1).   
Wells does not teach a trigger control comprising a trigger sensor configured to detect force applied to the trigger control.
However, Henniges teaches an irrigator that is releasably coupled to and powered by a surgical tool comprising a trigger control (trigger 76 and components that monitor the displacement of trigger 76, P0043) comprising a trigger sensor (components that monitor the displacement of trigger 76, P0043) configured to detect force applied to the trigger control (the practitioner actuates the tool motor by selectively depressing trigger 76 and in response to the displacement of the trigger, the control module selectively applies current from the battery to the motor so as to actuate the motor, P0043 and see US 7,638,958 Fig. 36 which is incorporated by reference).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the device of Wells with the controller of Henniges for the purpose of selectively applying current from the source of electricity to the motor so as to control the speed of the motor based on user input.  
Wells does not teach a fluid volume control configured to select between one or more predetermined delivery volumes and a continuous mode. 
However, DiPERNA teaches a multi-reservoir infusion pump system comprising a fluid volume control (user friendly interface 116, P0080, and shown in Fig. 6, facilitating data entry by a patient useful to a patient operating the pump) configured to select between one or more predetermined delivery volumes (bolus rate, P0072) and a continuous mode (basal rate, P0072).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the device of Wells with the fluid volume control taught by DiPERNA for the purpose of allowing the user select the rate and amount of fluid delivery.    
Wells does not teach a controller, wherein the controller is configured to adjust a rate of the motor based on the force applied to the trigger control when the fluid volume control is set to the continuous mode.
However, Henniges teaches an irrigator that is releasably coupled to and powered by a surgical tool comprising a controller (control module 80, P0043 and shown in Fig. 2), wherein the controller is configured to adjust a rate of the motor (motor 46, P0043) based on a force applied to a trigger control (the practitioner actuates the tool motor by selectively depressing trigger 76 and in response to the displacement of the trigger, the control module selectively applies current from the battery to the motor so as to actuate the motor, P0043 and see US 7,638,958 Fig. 36 which is incorporated by reference) when the fluid volume control is set to the continuous mode (Henniges, the control module 80 is fully capable of adjusting the rate of the motor based on a force applied to the trigger control when the fluid volume control is in the continuous mode).
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the device of Wells with the controller of Henniges for the purpose of selectively applying current from the source of electricity to the motor so as to control the speed of the motor.  
Allowable Subject Matter
Claims 1-25 are allowed, subject to successfully addressed the claim objections and §112(b) rejections above. 
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed device for injecting a fluid. 
The closest prior art is Wells, US 2011/0196309 A1.
Regarding claim 1, Wells fails to teach among all the limitations or render obvious a device for injecting a fluid as claimed, which includes a selector operably coupled to the manifold and configured to select between an injection configuration of the manifold and an aspiration configuration of the manifold, wherein in the injection configuration the delivery port is in fluid communication with the first and second piston chambers, and wherein in the aspiration configuration the deliver port isolated from the first and second piston chambers and is on communication with a transparent window for viewing a material aspirated, in combination with the total structure and function of the device for injecting a fluid as claimed.  
Regarding claim 16, Wells fails to teach among all the limitations or render obvious a device for injecting a fluid as claimed, which includes a trigger operably coupled to the manifold and configured to select between an injection configuration of the manifold and an aspiration configuration of the manifold, wherein in the injection configuration the delivery port is in fluid communication with the first piston chamber and the second piston chamber and wherein in the aspiration configuration the deliver port isolated from the first and second piston chambers and is on communication with a transparent window for viewing a material aspirated, in combination with the total structure and function of the device for injecting a fluid as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783